DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/07/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: Figures 1 & 1A show elements however, the specification does not appear to describe what it is.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 & 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,734,725. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,734,725 teach all the limitations of claims 1-16 of the instant invention as below:
Instant Invention
U.S. Patent No. 10,734,725
1. A magnetic isolator comprising a layer of electrically-conductive soft magnetic islands separated one from another by gaps, wherein at least some of the electrically-conductive soft magnetic islands have an outer insulating oxidized layer that electrically insulates them from adjacent electrically-conductive soft magnetic islands, and wherein the gaps at least partially suppress electrical eddy current induced by an external magnetic field.
9. A magnetic isolator comprising a layer of electrically-conductive soft magnetic islands separated one from another by gaps, the gaps forming a network of interconnected gaps, wherein at least some of the electrically-conductive soft magnetic islands have an outer insulating oxidized layer that electrically insulates them from adjacent electrically-conductive soft magnetic islands.
1. A magnetic isolator comprising a substrate having a layer of electrically-conductive soft magnetic material bonded thereto, wherein the layer of electrically-conductive soft magnetic material comprises electrically-conductive soft magnetic islands separated one from another by gaps, wherein at least some of the electrically-conductive soft magnetic islands have an outer insulating oxidized layer that electrically insulates them from adjacent electrically-conductive soft magnetic islands, and wherein the gaps at least partially suppress electrical eddy current induced within the layer of electrically-conductive soft magnetic material by an external magnetic field.
2. The magnetic isolator of claim 1, wherein the electrically-conductive soft magnetic islands comprise nanocrystalline ferrous material.
10. The magnetic isolator of claim 9, wherein the electrically-conductive soft magnetic islands comprise nanocrystalline ferrous material.
2. The magnetic isolator of claim 1, wherein the electrically-conductive soft magnetic islands comprise nanocrystalline ferrous material.
3. The magnetic isolator of claim 1, wherein the outer insulating oxidized layer comprises an inorganic oxide layer containing iron.
11. The magnetic isolator of claim 9, wherein the outer insulating oxidized layer comprises an inorganic oxide layer containing iron.
3. The magnetic isolator of claim 1, wherein the outer insulating oxidized layer comprises an inorganic oxide layer containing iron.
4. The magnetic isolator of claim 1, wherein a ratio of an average depth of the gaps to an average thickness of the electrically-conductive soft magnetic islands is at least 0.5.
12. The magnetic isolator of claim 9, wherein a ratio of an average depth of the gaps to an average thickness of the electrically-conductive soft magnetic islands is at least 0.5.
4. The magnetic isolator of claim 1, wherein a ratio of an average depth of the interconnected gaps to an average thickness of the electrically-conductive soft magnetic islands is at least 0.5.
5. The magnetic isolator of claim 1, wherein the electrically-conductive soft magnetic islands are randomly sized and shaped.
14. The magnetic isolator of claim 9, wherein the electrically-conductive soft magnetic islands are randomly sized and shaped.
5. The magnetic isolator of claim 1, wherein the electrically-conductive soft magnetic islands are randomly sized and shaped.
6. The magnetic isolator of claim 1, wherein the gaps form a network of interconnected gaps substantially coextensive with the layer of electrically-conductive soft magnetic islands along its length and width.
6. The magnetic isolator of claim 1, wherein the network of interconnected gaps is coextensive with the layer of electrically-conductive soft magnetic material along its length and width. 

7. An electronic device adapted to inductively couple with a remotely generated magnetic field, the electronic device comprising: a substrate; an antenna bonded to the substrate; an integrated circuit disposed on the substrate and electrically coupled to the antenna; and a magnetic isolator according to claim 1 disposed between the antenna and the substrate.
15. An electronic device adapted to inductively couple with a remotely generated magnetic field, the electronic device comprising: a substrate; an antenna bonded to the substrate; an integrated circuit disposed on the substrate and electrically coupled to the antenna; and a magnetic isolator according to claim 9 disposed between the antenna and the substrate.
7. An electronic device adapted to inductively couple with a remotely generated magnetic field, the electronic device comprising: a substrate; an antenna bonded to the substrate; an integrated circuit disposed on the substrate and electrically coupled to the antenna; and a magnetic isolator according to claim 1 disposed between the antenna and the substrate.

8. The electronic device of claim 7, wherein the antenna comprises a loop antenna.
16. The electronic device of claim 15, wherein the antenna comprises a loop antenna.
8. The electronic device of claim 7, wherein the antenna comprises a loop antenna.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 13 the prior art of record does not fairly teach nor render obvious all the limitation “wherein an areal density of the gaps is in a range from about 0.01 percent to about 15 percent” as required by the claim.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845